

Exhibit 10.1

INDEMNIFICATION AGREEMENT
This Indemnification Agreement (“Agreement”), dated as of [DATE], is by and
between Kulicke and Soffa Industries, Inc., a Pennsylvania corporation (the
“Company”) and [NAME OF DIRECTOR AND/OR OFFICER] (the “Indemnitee”).
WHEREAS, [Indemnitee is [a director] [and] [an officer] of the Company/the
Company expects Indemnitee to join the Company as [a director] [and] [an
officer];
WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies;
WHEREAS, the board of directors of the Company (the “Board”) has determined that
enhancing the ability of the Company to retain and attract as directors and
officers the most capable persons is in the best interests of the Company and
its shareholders and that the Company therefore should seek to assure such
persons that indemnification and insurance coverage is available;
WHEREAS. in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee’s
[continued] service as [a director] [and] [an officer] of the Company and to
enhance Indemnitee’s ability to serve the Company in an effective manner, and in
order to provide such protection pursuant to express contract rights (intended
to be enforceable irrespective of, among other things, any amendment to the
Company’s articles of incorporation or by-laws (collectively, the “Constituent
Documents”), any change in the composition of the Board or any change in control
or business combination transaction relating to the Company), the Company wishes
to provide in this Agreement for the indemnification of, and the advancement of
Expenses (as defined in 1(f) below) to, Indemnitee as set forth in this
Agreement and to the extent insurance is maintained for the continued coverage
of Indemnitee under the Company’s directors’ and officers’ liability insurance
policies; and
WHEREAS, the Company’s entry into this Agreement is permitted by, and consistent
with the provisions of the PaBCL (as defined below) and the Constituent
Documents as amended.



1

--------------------------------------------------------------------------------





Exhibit 10.1

NOW, THEREFORE, in consideration of the foregoing and the Indemnitee’s agreement
to [continue to] provide services to the Company, intending to be legally bound,
the parties agree as follows:
1.Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
(a)    “Beneficial Owner” has the meaning given to the term “beneficial owner”
in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).
(b)    “Change in Control” means the occurrence after the date of this Agreement
of any of the following events:
(i)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 25% or more of the Company’s then
outstanding Voting Securities unless the change in relative Beneficial Ownership
of the Company’s securities by any Person results solely from a reduction in the
aggregate number of outstanding shares of securities entitled to vote generally
in the election of directors;
(ii)    the consummation of a reorganization, interest exchange, merger or
consolidation to which the Company is a party, unless immediately following such
reorganization, interest exchange, merger or consolidation, all of the
Beneficial Owners of the Voting Securities of the Company immediately prior to
the transaction beneficially own, directly or indirectly, more than 50% of the
combined voting power of the outstanding Voting Securities of the entity
resulting from the transaction;
(iii)    during any period of two consecutive years, not including any period
prior to the execution of this Agreement, individuals who at the beginning of
such period constituted the Board (including for this purpose any new directors
whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute at least a majority of the Board; or

2



--------------------------------------------------------------------------------





Exhibit 10.1

(iv)    the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.
(c)    “Claim” means:
(i)    any threatened, pending or completed action, suit, claim, counterclaim,
cross claim, proceeding or alternative dispute resolution mechanism, including
any appeal therefrom, whether civil, criminal, administrative, arbitrative,
investigative or other, whether made pursuant to federal, state or other law,
and whether brought by or in the right of the Company or by third parties, or in
which the Indemnitee is a witness; or
(ii)    any inquiry, hearing or investigation that the Indemnitee determines
might lead to the institution of any such action, suit, proceeding or
alternative dispute resolution mechanism or Indemnitee being called as a
witness.
(d)    “Disinterested Director” means a director of the Company who is not and
was not a party to the Claim in respect of which indemnification is sought by
Indemnitee.
(e)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(f)    “Expenses” means any and all expenses, including attorneys’ and experts’
fees, witness fees, retainers, court costs, transcript costs, travel expenses,
duplicating, printing and binding costs, telephone charges, postage, delivery
service fees, and all other costs and expenses incurred in connection with
investigating, prosecuting, defending, being a witness in or participating in
(including on appeal), or preparing to prosecute, defend, be a witness or
participate in, any Claim. Expenses also shall include (i) Expenses incurred in
connection with any appeal resulting from any Claim, including without
limitation the premium, security for, and other costs relating to any cost bond,
supersedeas bond, or other appeal bond or its equivalent, and (ii) for purposes
of Section 5 only, Expenses incurred by Indemnitee in connection with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement, by litigation or otherwise. Expenses, however, shall not include
amounts paid in settlement by Indemnitee or the amount of judgments, fines,
penalties or ERISA excise taxes against Indemnitee (including all interest,
assessments and other charges paid or payable in connection with or in respect
of any such judgments, fines, penalties, ERISA excise taxes

3



--------------------------------------------------------------------------------





Exhibit 10.1

or amounts paid in settlement). The parties agree that for the purposes of any
advancement of Expenses for which Indemnitee has made written demand to the
Company in accordance with this Agreement, all Expenses included in the demand
that are certified by affidavit of Indemnitee’s counsel as being reasonable
shall be presumed conclusively to be reasonable.
(g)    “Expense Advance” means any payment of Expenses advanced to Indemnitee by
the Company pursuant to Section 4 or Section 5 hereof.
(h)    “Indemnifiable Event” means any event or occurrence, whether occurring
before, on or after the date of this Agreement, related to the fact that
Indemnitee is or was [a director] [and/or] [an officer] of the Company or any
subsidiary of the Company, or is or was serving at the request or for the
benefit of the Company as a director, officer, employee, member, manager,
trustee, general partner, fiduciary, agent or other Representative of any other
corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise (collectively with the Company, “Enterprise”) or by
reason of an action or inaction by Indemnitee in any such capacity (whether or
not serving in such capacity at the time any Loss is incurred for which
indemnification can be provided under this Agreement).
(i)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently performs, nor
in the past three (3) years has performed, services for either: (i) the Company
or Indemnitee (other than in connection with matters concerning Indemnitee under
this Agreement or the Constituent Documents, or of other indemnitees under
similar agreements or the Constituent Documents) or (ii) any other party to the
Claim giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.
(j)    “Losses” means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other), ERISA excise
taxes, amounts paid or payable in settlement, including any interest,
assessments, any federal, state, local or foreign taxes imposed as a result of
the actual or deemed receipt of any payments under this Agreement and all other
charges paid or payable in connection with

4



--------------------------------------------------------------------------------





Exhibit 10.1

investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, be a witness or participate in, any Claim.
(k)    “PaBCL” means the Pennsylvania Business Corporation Law, as amended.
(l)    “Pennsylvania Court” shall have the meaning ascribed to it in Section
9(e) below.
(m)    “Person” means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity and includes the meaning set
forth in Sections 13(d) and 14(d) of the Exchange Act.
(n)    “Representative” shall have the meaning set forth in the PaBCL.
(o)    “Standard of Conduct Determination” shall have the meaning ascribed to it
in Section 9(b) below.
(p)    “Voting Securities” means any securities of the Company that vote
generally in the election of directors.
2.    Services to the Company. Indemnitee agrees to [serve/continue to serve] as
[a director] [and] [an officer] of the Company for so long as Indemnitee is duly
elected or appointed or until Indemnitee tenders [his/her] resignation or is no
longer serving in such capacity. This Agreement shall not be deemed an
employment agreement between the Company (or any of its subsidiaries or
Enterprise) and Indemnitee. Indemnitee specifically acknowledges that [his/her]
service to the Company or any of its subsidiaries or Enterprise is at will and
the Indemnitee may be discharged at any time for any reason, with or without
cause, except as may be otherwise provided in any written agreement between
Indemnitee and the Company (or any of its subsidiaries or Enterprise), other
applicable formal severance policies duly adopted by the Board or, with respect
to service as [a director] [or] [an officer] of the Company, by the Company’s
Constituent Documents or Pennsylvania law. This Agreement shall continue in
force after Indemnitee has ceased to serve as [an officer] [or] [a director] of
the Company or, at the request of the Company, of any of its subsidiaries or
Enterprise, as provided in Section 12 hereof.
3.    Indemnification . Subject to Section 9 and Section 10 of this Agreement,
the Company shall indemnify Indemnitee, except to the extent expressly
prohibited by the

5



--------------------------------------------------------------------------------





Exhibit 10.1

laws of the Commonwealth of Pennsylvania in effect on the date hereof, or as
such laws may from time to time hereafter be amended to increase the scope of
such permitted indemnification, against any and all Losses.
4.    Advancement of Expenses.
(a)    Indemnitee shall have the right to advancement by the Company, prior to
the final disposition of any Claim by final adjudication to which there are no
further rights of appeal, of any and all Expenses reasonably incurred by
Indemnitee in connection with any Claim arising out of an Indemnifiable Event.
Indemnitee’s right to such advancement is not subject to the satisfaction of any
standard of conduct pursuant to the presumption described in Section 9(f)(ii).
Without limiting the generality or effect of the foregoing, within ten (10) days
after any request by Indemnitee, the Company shall, in accordance with such
request, (a) pay such Expenses on behalf of Indemnitee, (b) advance to
Indemnitee funds in an amount sufficient to pay such Expenses, or (c) reimburse
Indemnitee for such Expenses. In connection with any request for Expense
Advances, Indemnitee shall not be required to provide any documentation or
information to the extent that the provision thereof would undermine or
otherwise jeopardize attorney-client privilege.
(b)    The Indemnitee acknowledges and agrees that the obligation of the Company
to pay or reimburse Expenses prior to the final disposition of a Claim is
subject to the condition that, to the extent a final disposition of the Claim
ultimately determines that Indemnitee is not entitled to indemnification
hereunder, the Indemnitee shall repay any amounts paid, advanced, or reimbursed
by the Company for such Expenses. Indemnitee’s obligation to reimburse the
Company for Expense Advances shall be unsecured and no interest shall be charged
thereon. The parties acknowledge that this Section 4 constitutes the undertaking
by Indemnitee required by the PaBCL to repay any Expense Advance.
5.    Indemnification for Expenses in Enforcing Rights. To the fullest extent
allowable under applicable law, the Company shall also indemnify against, and,
if requested by Indemnitee, shall advance to Indemnitee subject to and in
accordance with Section 4, any Expenses reasonably paid or incurred by
Indemnitee in connection with any action or proceeding by Indemnitee for (a)
indemnification or reimbursement or advance payment of Expenses by the Company
under any provision of this Agreement, or under any other agreement or provision
of the Constituent Documents now or hereafter in effect relating

6



--------------------------------------------------------------------------------





Exhibit 10.1

to Claims relating to Indemnifiable Events, and/or (b) recovery under any
directors’ and officers’ liability insurance policies maintained by the Company,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification or insurance recovery, as the case may be. However, in the event
that Indemnitee is ultimately determined not to be entitled to such
indemnification or insurance recovery, or in the event that a final judicial
determination is made that such action brought by Indemnitee was frivolous or
not made in good faith, then all amounts advanced under this Section 5 shall be
repaid.
6.    Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for a portion of any Losses in
respect of a Claim related to an Indemnifiable Event but not for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.
7.    Notification and Defense of Claims.
(a)    Notification of Claims. Indemnitee shall notify the Company in writing as
soon as practicable of any Claim which may relate to an Indemnifiable Event or
for which Indemnitee may seek Expense Advances, including a brief description
(based upon information then available to Indemnitee) of the nature of, and the
facts underlying, the Claim. The failure by Indemnitee to timely notify the
Company hereunder shall not relieve the Company from any liability hereunder,
except to the extent the Company’s ability to participate in the defense of the
Claim was materially and adversely affected by such failure. If at the time of
the receipt of notice, the Company has directors’ and officers’ liability
insurance in effect under which coverage for Claims related to Indemnifiable
Events is potentially available, the Company shall give prompt written notice to
the applicable insurers in accordance with the procedures set forth in the
applicable policies. The Company shall provide to Indemnitee a copy of such
notice delivered to the applicable insurers, and copies of all subsequent
correspondence between the Company and the insurers regarding the Claim, in each
case substantially concurrently with the delivery or receipt thereof by the
Company.
(b)    Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event at its own expense and,
except as otherwise provided below, to the extent the Company so wishes, it may
assume the defense thereof with counsel reasonably satisfactory to Indemnitee.
After notice from the

7



--------------------------------------------------------------------------------





Exhibit 10.1

Company to Indemnitee of its election to assume the defense of any Claim, the
Company shall not be liable to Indemnitee under this Agreement or otherwise for
any Expenses subsequently directly incurred by Indemnitee in connection with
Indemnitee’s defense of the Claim other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ its
own legal counsel in the Claim, but all Expenses related to such counsel
incurred after notice from the Company of its assumption of the defense shall be
at Indemnitee’s own expense; provided, however, that if (i) Indemnitee’s
employment of Indemnitee’s own legal counsel has been authorized by the Company,
(ii) Indemnitee has reasonably determined that there may be a conflict of
interest between Indemnitee and the Company in the defense of the Claim, (iii)
after a Change in Control, Indemnitee’s employment of Indemnitee’s own counsel
has been approved by the Independent Counsel or (iv) the Company shall not in
fact have employed counsel to assume the defense of the Claim, then Indemnitee
shall be entitled to retain Indemnitee’s own separate counsel (but not more than
one law firm plus, if applicable, local counsel in respect of any Claim) and all
Expenses related to the separate counsel shall be borne by the Company.
8.    Procedure upon Application for Indemnification. In order to obtain
indemnification pursuant to this Agreement, Indemnitee shall submit to the
Company a written request therefor, including in the request such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of the Claim, provided that
documentation and information need not be so provided to the extent that the
provision thereof would undermine or otherwise could jeopardize attorney-client
privilege. Indemnification shall be made insofar as the Company determines
Indemnitee is entitled to indemnification in accordance with Section 9 below.
9.    Determination of Right to Indemnification.
(a)    Mandatory Indemnification; Indemnification as a Witness.
(i)    To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Claim relating to an Indemnifiable Event or any
portion thereof or in defense of any issue or matter therein, including without
limitation dismissal without prejudice, Indemnitee shall be indemnified against
all Expenses relating to the Claim in accordance with Section 3, and no Standard
of Conduct

8



--------------------------------------------------------------------------------





Exhibit 10.1

Determination (as defined in Section 9(b)) shall be required. For purposes of
this Section 9(a)(i), the term “successful on the merits or otherwise” shall
mean the resolution of a Claim in any manner other than by adverse judgment
against Indemnitee (including, without limitation, settlement of the Claim with
or without payment of money or other consideration).
(ii)    To the extent that Indemnitee’s involvement in a Claim relating to an
Indemnifiable Event is to prepare to serve and serve as a witness, and not as a
party, the Indemnitee shall be indemnified against all Losses incurred in
connection therewith to the fullest extent allowable by law and no Standard of
Conduct Determination (as defined in Section 9(b)) shall be required.
(b)    Standard of Conduct. To the extent that the provisions of Section 9(a)
are inapplicable to a Claim related to an Indemnifiable Event that shall have
been finally disposed of, any determination of whether Indemnitee has satisfied
any applicable standard of conduct under Pennsylvania law that is a legally
required condition to indemnification of Indemnitee hereunder against Losses
relating to the Claim and any determination that Expense Advances must be repaid
to the Company (a “Standard of Conduct Determination”) shall be made as follows:
(i)    if no Change in Control has occurred, (A) by a majority vote of the
Disinterested Directors, even if less than a quorum of the Board, (B) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum, or (C) if there are no
such Disinterested Directors, by Independent Counsel in a written opinion
addressed to the Board, a copy of which shall be delivered to Indemnitee; and
(ii)    if a Change in Control shall have occurred, (A) if the Indemnitee so
requests in writing, by a majority vote of the Disinterested Directors, even if
less than a quorum of the Board, or (B) otherwise by Independent Counsel in a
written opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee.
The Company shall indemnify and hold harmless Indemnitee against and, if
requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within ten (10) days of the request, any and all Expenses incurred
by Indemnitee in cooperating with the person or persons making the Standard of
Conduct Determination.

9



--------------------------------------------------------------------------------





Exhibit 10.1

(c)    Making the Standard of Conduct Determination. The Company shall use its
reasonable best efforts to cause any Standard of Conduct Determination required
under Section 9(b) to be made as promptly as practicable. If the person or
persons designated to make the Standard of Conduct Determination under Section
9(b) shall not have made a determination within twenty (20) days after the later
of (A) receipt by the Company of a written request from Indemnitee for
indemnification pursuant to Section 8 (the date of such receipt being the
“Notification Date”) and (B) the selection of an Independent Counsel, if the
determination is to be made by Independent Counsel, then Indemnitee shall be
deemed to have satisfied the applicable standard of conduct; provided that the
twenty (20) day period may be extended for a reasonable time, not to exceed an
additional thirty (30) days, if the person or persons making the determination
in good faith requires the additional time to obtain or evaluate information
relating thereto. Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of any
Claim.
(d)    Payment of Indemnification. If, in regard to any Losses:
(i)    Indemnitee shall be entitled to indemnification pursuant to Section 9(a);
(ii)    no Standard of Conduct Determination is legally required as a condition
to indemnification of Indemnitee hereunder; or
(iii)    Indemnitee has been determined or deemed pursuant to Section 9(b) or
Section 9(c) to have satisfied the Standard of Conduct Determination,
then the Company shall pay to Indemnitee, within five (5) days after the later
of (A) the Notification Date or (B) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) is satisfied, an amount equal
to the Losses.
(e)    Selection of Independent Counsel for Standard of Conduct Determination.
If a Standard of Conduct Determination is to be made by Independent Counsel
pursuant to Section 9(b)(i), the Independent Counsel shall be selected by the
majority vote of the Board, and the Company shall give written notice to
Indemnitee advising [him/her] of the identity of the Independent Counsel so
selected. If a Standard of Conduct Determination is to be made by Independent
Counsel pursuant to Section 9(b)(ii), the Independent Counsel shall be selected
by Indemnitee, and Indemnitee shall give written notice to the

10



--------------------------------------------------------------------------------





Exhibit 10.1

Company advising it of the identity of the Independent Counsel so selected. In
either case, Indemnitee or the Company, as applicable, may, within ten (10) days
after receiving written notice of selection from the other, deliver to the other
a written objection to the selection; provided, however, that the objection may
be asserted only on the ground that the Independent Counsel so selected does not
satisfy the criteria set forth in the definition of “Independent Counsel” in
Section 1(i), and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person or
firm so selected shall act as Independent Counsel. If the written objection is
properly and timely made and substantiated, (i) the Independent Counsel so
selected may not serve as Independent Counsel unless and until the objection is
withdrawn or a court has determined that the objection is without merit; and
(ii) the non-objecting party may, at its option, select an alternative
Independent Counsel and give written notice to the other party advising the
other party of the identity of the alternative Independent Counsel so selected,
in which case the provisions of the two immediately preceding sentences, the
introductory clause of this sentence and numbered clause (i) of this sentence
shall apply to the subsequent selection and notice. If applicable, the
provisions of clause (ii) of the immediately preceding sentence shall apply to
successive alternative selections. If no Independent Counsel that is permitted
under the foregoing provisions of this Section 9(e) to make the Standard of
Conduct Determination shall have been selected within thirty (30) days after the
Company gives its initial notice pursuant to the first sentence of this Section
9(e) or Indemnitee gives its initial notice pursuant to the second sentence of
this Section 9(e), as the case may be, either the Company or Indemnitee may
petition the Court of Common Pleas for the judicial district in which the
Company has its registered office in the Commonwealth of Pennsylvania
(“Pennsylvania Court”) to resolve any objection which shall have been made by
the Company or Indemnitee to the other’s selection of Independent Counsel and/or
to appoint as Independent Counsel a person to be selected by the Court or such
other person as the Court shall designate, and the person or firm with respect
to whom all objections are so resolved or the person or firm so appointed will
act as Independent Counsel. In all events, the Company shall pay all of the
reasonable fees and expenses of the Independent Counsel incurred in connection
with the Independent Counsel’s determination pursuant to Section 9(b).
(f)    Presumptions and Defenses.
(i)    Indemnitee’s Entitlement to Indemnification. In making any Standard of
Conduct Determination, the person or persons making the determination shall
presume that Indemnitee has satisfied the applicable standard of conduct and is
entitled to

11



--------------------------------------------------------------------------------





Exhibit 10.1

indemnification, and the Company shall have the burden of proof to overcome that
presumption and establish that Indemnitee is not so entitled. Any Standard of
Conduct Determination that is adverse to Indemnitee may be challenged by the
Indemnitee in the Pennsylvania Court. No determination by the Company (including
by its directors or any Independent Counsel) that Indemnitee has not satisfied
any applicable standard of conduct may be used as a defense to any legal
proceedings brought by Indemnitee to secure indemnification or reimbursement or
advance payment of Expenses by the Company hereunder or create a presumption
that Indemnitee has not met any applicable standard of conduct.
(ii)    Reliance as a Safe Harbor. For purposes of this Agreement, and without
creating any presumption as to a lack of good faith if the following
circumstances do not exist, Indemnitee shall be deemed to have acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company if Indemnitee’s actions or omissions to act
are taken in good faith reliance upon the records of the Company, including its
financial statements, or upon information, opinions, reports or statements
furnished to Indemnitee by the officers or employees of the Company or any of
its subsidiaries in the course of their duties, or by committees of the Board or
by any other Person (including legal counsel, accountants and financial
advisors) as to matters Indemnitee reasonably believed are within such other
Person’s professional or expert competence and who had been selected with
reasonable care by or on behalf of the Company. In addition, the knowledge
and/or actions, or failures to act, of any director, officer, agent or employee
of the Company shall not be imputed to Indemnitee for purposes of determining
the right to indemnity hereunder.
(iii)    No Other Presumptions. For purposes of this Agreement, the termination
of any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
standard of conduct or have any particular belief, or that indemnification
hereunder is otherwise not permitted.
(iv)    Defense to Indemnification and Burden of Proof. It shall be a defense to
any action brought by Indemnitee against the Company to enforce this Agreement
(other than an action brought to enforce a claim for Losses incurred in
defending against a Claim related to an Indemnifiable Event in advance of its
final disposition) that it is not permissible under applicable law for the
Company to indemnify Indemnitee for the amount claimed. In connection with any
such action or any related

12



--------------------------------------------------------------------------------





Exhibit 10.1

Standard of Conduct Determination, the burden of proving such a defense or that
the Indemnitee did not satisfy the applicable standard of conduct shall be on
the Company.
10.    Exclusions from Indemnification. Notwithstanding anything in this
Agreement to the contrary, the Company shall not be obligated to:
(a)    Indemnify or advance funds to Indemnitee for Expenses or Losses with
respect to any action, suit, proceedings or alternative dispute resolution
mechanism initiated by Indemnitee, including against the Company or its
directors, officers, employees or other indemnitees and not by way of defense or
counter-claim, except:
(i)    proceedings referenced in Section 5 above (unless a court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
in such proceeding was not made in good faith or was frivolous); or
(ii)    where the Company has joined in or the Board has consented to the
initiation of such proceedings.
(b)    Indemnify Indemnitee if a final decision by a court of competent
jurisdiction determines that such indemnification is prohibited by applicable
law.
(c)    Indemnify Indemnitee for the disgorgement of profits arising from the
purchase or sale by Indemnitee of securities of the Company in violation of
Section 16(b) of the Exchange Act, or any similar successor statute.
(d)    Indemnify Indemnitee for Claims arising under applicable laws concerning
insider trading.
(e)    Indemnify or advance funds to Indemnitee for Indemnitee’s reimbursement
to the Company of any bonus or other incentive-based or equity-based
compensation previously received by Indemnitee or payment of any profits
realized by Indemnitee from the sale of securities of the Company, as required
in each case under the Exchange Act.
11.    Settlement of Claims. The Company shall not be liable to Indemnitee under
this Agreement for any amounts paid in settlement of any threatened or pending
Claim related to an Indemnifiable Event effected without the Company’s prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed; provided, however, that if a Change in Control has occurred, the
Company shall be liable for indemnification of the

13



--------------------------------------------------------------------------------





Exhibit 10.1

Indemnitee for amounts paid in settlement if an Independent Counsel has approved
the settlement. The Company shall not settle any Claim related to an
Indemnifiable Event in any manner that would impose any Losses on the Indemnitee
without the Indemnitee’s prior written consent.
12.    Duration. All agreements and obligations of the Company contained herein
shall continue during the period that Indemnitee is [a director] [or] [an
officer] of the Company (or is serving at the request of the Company as a
director, officer, employee, member, manager, trustee, general partner,
fiduciary, agent, or other Representative of another Enterprise) and shall
continue thereafter (i) so long as Indemnitee may be subject to any possible
Claim relating to an Indemnifiable Event (including any rights of appeal
thereto) and (ii) throughout the pendency of any proceeding (including any
rights of appeal thereto) commenced by Indemnitee to enforce or interpret his or
her rights under this Agreement, even if, in either case, he or she may have
ceased to serve in such capacity at the time of any such Claim or proceeding.
13.    Non-Exclusivity. The rights of Indemnitee hereunder will be in addition
to any other rights Indemnitee may have under the Constituent Documents, the
PaBCL, any vote of the Company’s shareholders or Disinterested Directors,
insurance, any other contract or otherwise (collectively, “Other Indemnity
Provisions”); provided, however, that (a) to the extent that Indemnitee
otherwise would have any greater right to indemnification under any Other
Indemnity Provision, Indemnitee will be deemed to have such greater right
hereunder and (b) to the extent that any change is made to any Other Indemnity
Provision which permits any greater right to indemnification than that provided
under this Agreement as of the date hereof, Indemnitee will be deemed to have
such greater right hereunder. The Company will not adopt any amendment to any of
the Constituent Documents the effect of which would be to deny, diminish or
encumber Indemnitee’s right to indemnification under this Agreement or any Other
Indemnity Provision.
14.    Liability Insurance. For the duration of Indemnitee’s service as [a
director] [or] [an officer] of the Company, and thereafter for so long as
Indemnitee shall be subject to any pending Claim relating to an Indemnifiable
Event, the Company shall use commercially reasonable efforts (taking into
account the scope and amount of coverage available relative to the cost thereof)
to continue to maintain in effect policies of directors’ and officers’ liability
insurance providing coverage that is at least substantially comparable in scope
and amount to that provided by the Company’s current policies of directors’ and
officers’ liability insurance. In all policies of directors’ and officers’

14



--------------------------------------------------------------------------------





Exhibit 10.1

liability insurance maintained by the Company, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee the same rights and benefits
as are provided to the most favorably insured of the Company’s directors or
officers (as applicable) by such policy. Upon request, the Company will provide
to Indemnitee copies of all directors’ and officers’ liability insurance
applications, binders, policies, declarations, endorsements and other related
materials.
15.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Losses to the
extent Indemnitee has otherwise received payment under any insurance policy, the
Constituent Documents, Other Indemnity Provisions or otherwise of the amounts
otherwise indemnifiable by the Company hereunder.
16.    Subrogation. In the event of payment to Indemnitee under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee. Indemnitee shall execute all papers required
and shall do everything that may be necessary to secure such rights, including
the execution of such documents necessary to enable the Company effectively to
bring suit to enforce such rights.
17.    Amendments. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be binding unless in the
form of a writing signed by the party against whom enforcement of the waiver is
sought, and no such waiver shall operate as a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver. Except as specifically provided herein, no failure to exercise or any
delay in exercising any right or remedy hereunder shall constitute a waiver
thereof.
18.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all, substantially all or a substantial part of
the business and/or assets of the Company), assigns, spouses, heirs and personal
and legal representatives. The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all, substantially all or a substantial part of the business and/or assets of
the Company, by written agreement in form and substances satisfactory to
Indemnitee,

15



--------------------------------------------------------------------------------





Exhibit 10.1

expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.
19.    Severability. The provisions of this Agreement shall be severable and
independent. In the event that any provision, or the application thereof to any
Person or circumstance, is held by a court of competent jurisdiction to be
invalid, illegal, void or otherwise unenforceable in any jurisdiction, the
remaining provisions shall remain enforceable to the fullest extent permitted by
law. Upon such determination (i) the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible, and (ii) the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall the validity or
enforceability of such provision, or the application thereof, be affected in any
other jurisdiction. For the purposes of this Section 19, “provision” shall mean
any provision of this Agreement or portion thereof.
20.    Notices. All notices and other communications required or permitted
hereunder or necessary or convenient herewith shall be in writing and shall be
delivered personally, mailed by registered or certified mail, return receipt
requested, or by overnight express courier service, faxed, or emailed as
follows:
(a)    if to Indemnitee, to the address set forth on the signature page hereto.
(b)    if to the Company, to:
Kulicke and Soffa Industries, Inc.
23A Serangoon North Avenue 5,
#01-01 K&S Corporate Headquarters,
Singapore 554369
Attn: General Counsel
Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.
21.    Governing Law and Forum. This Agreement shall be governed by and
construed by and interpreted under the laws of the Commonwealth of Pennsylvania
without giving

16



--------------------------------------------------------------------------------





Exhibit 10.1

effect to any conflict of laws provisions thereof. The Company and Indemnitee
hereby irrevocably and unconditionally: (a) agree that any action or proceeding
arising out of or in connection with this Agreement shall be brought only in the
Pennsylvania Court and not in any other state or federal court in the United
States, (b) consent to submit to the exclusive jurisdiction of the Pennsylvania
Court for purposes of any action or proceeding arising out of or in connection
with this Agreement, and (c) waive, and agree not to plead or make, any claim
that the Pennsylvania Court lacks venue or that any such action or proceeding
brought in the Pennsylvania Court has been brought in an improper or
inconvenient forum.
22.    Headings. The headings of the sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction or interpretation thereof.
23.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original, but all of
which together shall constitute one and the same Agreement.






[SIGNATURE PAGE FOLLOWS]



17



--------------------------------------------------------------------------------





Exhibit 10.1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
KULICKE AND SOFFA INDUSTRIES, INC.


 
By: _____________________


Name:
Title:



 
INDEMNITEE


 
_____________________


Name:
Address:______________
_____________________
_____________________








18

